Title: To Thomas Jefferson from Albert Gallatin, 12 March 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
            12 March 1804
          
          I sincerely wish something might be done for Mr Hanson. But he is not himself aware of the nature of the duties of the proposed auditor. He is not merely to settle the accounts, but to superintend the collection of the revenue. This, which has heretofore engrossed more than one half of the Comptroller’s personal attention to the detriment of his other duties, requires daily decisions on the revenue laws, upon applications either from the Collectors or from merchants. A single glance at the nature of the business would show that to that office Mr Hanson is not competent. Either a man of very correct mind or of great practical knowledge of the course heretofore pursued should be obtained. I think that it was that part of his duties which Mr Steele understood & performed best. During his absence the whole fell on me; & I am of course well acquainted with the details of the business & the qualifications it requires. Except myself & Mr Duval, there is but one man in the departmt., who understands thoroughly the general system of decisions by which our revenue is governed. It is David Rawn the Comptroller’s principal clerk; but he is so eminently useful in that office that Mr Duval could hardly spare him to the new auditor. Upon the whole, the only difficulty in the proposed arrangt. is to find a proper man for that office—
          Respectfully Your obt. Servt.
          
            Albert Gallatin 
          
        